DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13, 15-19, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 107394557 A; PDF with English translation provided concurrently).
Regarding claim 12, Cai discloses a crimping machine (Abstract; “compression system”: fig. 1), comprising: a storage arrangement (40) for separated contact elements; and a device (50) for transporting the contact elements to a crimp head (30); wherein: the storage arrangement has several* feeding bowls (eight of 41); at least some* (each one) of which (all of 41 are equipped with vibratory drive) are designed with a common* vibration drive (“straight vibration device”) (pp. 3-4, lines 46-53 and 1-7) and can be driven via a common control unit (“controller”) (pg. 5, lines 13-19); and the crimping machine is configured for crimping contact elements (terminals) with an end section of a conductor (wire) (Abstract; pp. 1-2, “Description” section: lines 4-9 and 1-2; pg. 2, lines 7-10; pg. 3, lines 5-6).
*Note: Wherever it appears in the claims, the word “common” is being interpreted based upon the instant specification. As such, the “common” drive can be associated with any number of bowls (see, e.g. instant paragraph [0023] and especially [0054] as associated with figures 7 and 8). In at least instant par. [0054] and figs. 7-8, it is clear that each bowl individually has a “common vibration drive”, thus the claim does not require a single drive for a plurality of bowls. Further, the word “some” is very broad and does not require more than one bowl, but can encompass literally any number of bowls or a single bowl. Additionally, where it appears in the claims, the phrase “several feeding bowls” is interpreted such that “several” is held to intend its commonly understood meaning, whereby there are apparently “more than two, but fewer than many” of the claimed “feeding bowls”. This interpretation finds support in the normal usage of the word, as well as disclosure of claim 13 and the originally filed specification.
 Regarding claim 13, Cai discloses the crimping machine according to claim 12, wherein all of the feeding bowls are configured with the common vibration drive (figs. 1-2; pg. 4, lines 1-12).
Regarding claim 15, Cai discloses the crimping machine according to claim 12, wherein the feeding bowls and the vibration drive are coupled (by way of 10) to a cover surface (outside of 20) of a housing (20) of the crimping machine (figs. 1-2; pg. 3, lines 47-53).
Regarding claim 16, Cai discloses the crimping machine according to claim 12, wherein the feeding bowls are arranged side by side in a horizontal plane (figs. 1-2: plane defined by “10”).
Regarding claim 17, Cai discloses the crimping machine according to patent claim 16, wherein the feeding bowls are arranged on a common pitch circle or according to a V-shaped or W-shaped pattern (annotated fig. 1, below: according to V and W-shaped patterns).

    PNG
    media_image1.png
    608
    911
    media_image1.png
    Greyscale

Regarding claim 18, Cai discloses the crimping machine according to claim 12, wherein the feeding bowls are arranged one above the other (fig. 1: “above” being along the plane defined by “10”; the term “above” is a relative and subjectively defined term and as disclosed by Cai, is “based on orientation or positional relationship shown in the drawings [and] is only to facilitate description of the present invention… but [does] not indicate or imply the devices or components of the invention must have a specific orientation”: pg. 3, lines 40-45).
Regarding claim 19, Cai discloses the crimping machine according to claim 18, wherein the feeding bowls are accommodated on a holder (10) at a distance from each other (each of “41” are spaced apart and not touching one another) (figs. 1-2).
Regarding claim 21, Cai discloses the crimping machine according to claim 12, wherein five or more (eight) feeding bowls are provided (fig. 1).
Regarding claim 23, Cai discloses the crimping machine according to claim 12, wherein the end section of the conductor with which the contact elements are crimped by the crimping machine is a cable end  (Abstract; pp. 1-2, “Description” section: lines 4-9 and 1-2; pg. 2, lines 7-10; pg. 3, lines 5-6).
Regarding claim 24, Cai discloses the crimping machine of claim 12, wherein the feeding bowls and the vibration drive are coupled to a plate-shaped rest surface (10) (fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Moore et al. (US 3,568,229).
Regarding claim 20, as best understood, Cai discloses all of the elements of the current invention as detailed above with respect to claim 18. Cai, however, does not explicitly disclose a pivot device for swinging out at least one of the feeding bowls from a working position, wherein the pivot device is a vertical structure to which one side of the at least one feeding bowl is mounted and around which the at least one feeding bowl can be pivoted.
Moore teaches that it is well known to provide a related component supply device (10) including a plurality of feeding bowls (12, 14), which are mounted with a pivot device (“support member”, 54, “bolt”, 56, “slot”, 86, and “track means”, 16) for swinging out at least one of the feeding bowls from a working position, wherein the pivot device is a vertical structure to which one side of the at least one feeding bowl is mounted and around which the at least one feeding bowl can be pivoted (figs. 1, 2 and 11; col. 2, lines 8-12; cols. 5-6, lines 75 and 1-37).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Cai to incorporate the pivotable arrangement of the feeder bowls of Moore. The reason for using more than one bowl is to decrease down time due to changing component supply feeders. Moore simply serves to demonstrate that the changing or refilling of the bowls would predictably made easier and faster if the bowls of the known device of Cai were pivotably mounted. To simply mount the bowls of Cai in the manner described in the old machine of Moore would have been a routine matter and would have been done with a reasonable expectation of success. This interpretation is supported by the lack of evidence in the instant disclosure that any surprising result came from simply using the known pivot of Moore in the old machine of Cai.
Regarding claim 25, as best understood, Cai discloses all of the elements of the current invention as detailed above with respect to claim 19. Cai, however, does not explicitly disclose that the distance along the holder is adjustable.
Moore teaches that it is well known to provide a related component supply device (as detailed above with respect to claim 20); wherein the distance along the holder is adjustable (fig. 1; col. 1, lines 28-34; col. 2, lines 1-13; col. 3, lines 38-42).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Cai to incorporate the moveable locations of the bowls of Moore. The bowls of Cai do not appear to be rigidly fixed to the base (10), and PHOSITA would have realized that allowing them to be mobile and repositionable as in Moore would predictably enhance the functionality of the apparatus of Cai. It is well known that replacing bowls without having to shut down a machine predictably decreases manufacturing time and cost, and having supply bowls with the capability for minute position adjustments would also have been known to decrease manufacturing costs due to misalignment errors. Moreover, there is no indication in the instant application that any special structures were devised or that any surprising results were arrived at by simply using the old machine of Cai with the well-known capability for repositioning of the bowls of Moore. PHOSITA would have known this and would have employed the feature of Moore with reasonable expectations of success.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Kuehling et al. (US 4,236,302).
Regarding claim 22, as best understood, Cai discloses all of the elements of the current invention as detailed above with respect to claim 12. Cai, however, does not explicitly disclose that the contact elements [intended to be] crimped by the crimping machine are ferrules.
Kuehling teaches that it is well known to provide a related crimping machine (figs. 1-3), with a feeding bowl (22) that holds contact elements (“C”) intended to be crimped by a crimping machine, wherein the preferred product contact elements are ferrules (48) (figs. 1-3; cols. 3-4, lines 50-68 and 1-10).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Cai to incorporate the preferred crimping ferrules to be used in the crimping machine of Kuehling. Cai discloses the use of common terminals, which are well-known to include the old and commonly used ferrule terminals of Kuehling. PHOSITA would have known that it would be a routine matter to select the preferred terminals based upon the desired application of the intended product.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
The Applicant has argued that Cai does not disclose a “common vibration drive” for “at least some of the feeding bowls”. Respectfully, this argument is not compelling, as it relies upon limitations which are not recited in the claims and imports meaning into the claim language, though it is not disclosed as such. Specifically, the term “some”, as noted above, is very broad and does not carry the same meaning as “a plurality of” or “several of”, though the Applicant has argued as if it did mean “a plurality of” or “several”. Additionally, the term “common” in the claim has been read by the Examiner, reasonably broadly and as defined in the instant specification, to be a vibration drive associated with any number of bowls. For instance, please refer to figs. 7-8 and par. [0054], because therein it is clear that the “common vibration drive” is a single drive for each bowl. That is to say, the claim language to “some of the feeding bowls” can be (and is currently) reasonably interpreted as “one feeding bowl” and “a common vibration drive” can be one or more drive(s) which is/are associated with multiple bowls or with a single bowl. Accordingly, Cai anticipates each and every limitation of claim 12, as detailed above, and all of the arguments on the merits are answered herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as Cross (US 5,153,839; Abstract; figs. 3 and 13-15; col. 6, lines 27-56) is held to be of particular relevance to at least claim 12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729